Case 2:20-cv-05588-NIQA Document 25 Filed 09/03/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONALD URBANIC AND
BETH ANN ROSICA

Plaintiffs :
- CIVIL ACTION NO. 2:20-cv-05588

V.

BOROUGH OF WEST CHESTER
AND MAYOR JORDAN NORLEY

Defendants

 

NOTICE OF APPEAL

Notice is hereby given that Plaintiffs, Donald Urbanic and Beth Ann Rosica, appeal
to the United States Court of Appeals for the Third Circuit from the Order dated August 4,

2021, granting Defendants’ Motion to Dismiss Plaintiffs’ Complaint.

MacELREE HARVEY, LTD.

Phenatrey Dena

Date: September 3, 2021 Lindsay A. Dunn, Esquire
Attorney I.D. No. 203051

17 W. Miner Street

West Chester, PA 19381-0660
(610) 436-0100

Attorney for Plaintiffs

 

4140900v1
211814.69597
Case 2:20-cv-05588-NIQA Document 25 Filed 09/03/21 Page 2 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONALD URBANIC AND
BETH ANN ROSICA

Plaintiffs :
: CIVIL ACTION NO. 2:20-cv-05588

V.

BOROUGH OF WEST CHESTER
AND MAYOR JORDAN NORLEY

Defendants

 

CERTIFICATE OF SERVICE

| hereby certify that, on September 3, 2021, a true and correct copy of the foregoing
Notice of Appeal was filed electronically with the Court’s ECF System and served upon
the following:

Michael Gill, Esquire
Buckley Brion McGuire & Morris LLP
118 W. Market Street, Suite 300
West Chester, PA 19382

Lindsay A. Dunn, Esquire
Attorney |.D. No. 203051

17 W. Miner Street

West Chester, PA 19381-0660
(610) 436-0100

Attorney for Plaintiffs

 

4140900v1
211814.69597
